DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 2, Figures 4-8 in paper filed on 5/31/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “characterized in further” in claim 1 is a relative term which renders the claim indefinite. The term “characterized in further” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iio et al. (4,808,953).
	Regarding claim 1, Iio discloses circuit breaker comprising:
a housing (claim 1); 
a jump mechanism (see the drawing below), movably arranged on the housing (claim 1); 
a trip mechanism (see the drawing below), arranged on the housing (claim 1) and opposite to the jump mechanism (see the drawing below), adapted to move relative to the housing (claim 1), and comprising:
the jump mechanism (see the drawing below) is adapted to abut against the bridge plate (55a) when moving downward, push the bridge plate (55a) to move to the locked state, store energy by continuing moving to drive the trip mechanism to move to the critical state, and cause the jump mechanism to jump to connect a circuit with the energy stored in the unlocked state (see col. 5, lines 31-68).  
Although Iio does not explicitly disclose a bridge plate (55a) located on a moving path of the jump mechanism (see the drawing below), and having multiple locked states, unlocked states, and critical states when shifting from the locked state to the unlocked state.  It is obvious for the circuit to have the lock, unlocked and critical states for the purpose of operating the switch and preventing the accidental or deliberate switching off of certain electrical circuits.
[AltContent: arrow][AltContent: textbox (Push rod)][AltContent: textbox (Jump body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trip mechanism)][AltContent: textbox (Jump mechanism)][AltContent: arrow]
    PNG
    media_image1.png
    330
    334
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2, 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic switch comprising the jump lever is adapted to abut against the bridge plate and push the bridge plate to move to the first locked state when the jump mechanism moves downward; the push rod is adapted to drive the first trip frame to move via continuing movement of the jump mechanism; and the jump biasing member is adapted to store energy during movement to the critical state, and cause the jump lever to jump to connect the circuit with the energy stored in the unlocked state, including along with the remaining limitations of claim 2.
  Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 3, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837